447 F.2d 1402
UNITED STATES of America, Plaintiff-Appellee,v.Michael HENLEY, Defendant-Appellant.
No. 71-1557.
United States Court of Appeals, Fifth Circuit.
September 16, 1971.

Appeal from the United States District Court for the Southern District of Florida; C. Clyde Atkins, Judge.
Michael Henley, in pro. per.
Robert W. Rust, U. S. Atty., Miami, Fla., for plaintiff-appellee.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:


1
This appeal from the district court's denial of Henley's Rule 35, F.R.Cr.P., motion challenges that Court's imposition of consecutive sentences for the offenses of which he was convicted. This Court has already rejected the identical contention raised herein upon a previous appeal filed by the appellant. Henley v. United States, 5th Cir. 1970, 433 F.2d 960. Accordingly, the district court's denial of relief is affirmed.1



Notes:


1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure. Kimbrough v. Beto, Director, 5th Cir. 1969, 412 F.2d 981